 
EXHIBIT 10.1
  
UNSECURED PROMISSORY NOTE
 
US $399,356.00
August 23, 2010

 
FOR VALUE RECEIVED, MediaNet Group Technologies, Inc., a Nevada corporation with
its principal executive offices located at Boca Center – Tower 1, 5200 Town
Center Circle, Suite 601, Boca Raton, FL 33486 (the “Borrower”), promises to pay
to the order of Michael Hansen, an individual residing at The Palm Jumeirah,
P.O. Box 283612, Dubai, U.A.E. (the “Lender”), the principal sum of US
$399,356.00 (Three Hundred Ninety-Nine Thousand Three Hundred Fifty-Six and
00/100 United States Dollars).


If not sooner paid, all outstanding principal shall be due and payable to the
Lender on the date that is 364 days after the date of the initial advance which
occurred on June 10, 2010, and thereafter is payable upon demand by the Lender.
If the due date of any required payment under this Note is not a "business day"
(for this purpose, any day other than a Saturday, Sunday or legal holiday
observed in the United States), such required payment shall be due and payable
on the immediately succeeding business day.


THIS NOTE IS INTEREST-FREE and may be prepaid, in whole or from time to time in
part, at anytime, without premium or penalty.  Payments are to be made to the
Lender at Fanny-Zoebel Strasse 5, 12435 Berlin, Germany, or at such other place
as the Lender may from time to time in writing appoint.  All payments hereunder
shall be payable in lawful money of the United States which shall be legal
tender for public and private debts at the time of payment.


All notices required or permitted to be given hereunder shall be in writing and
shall be effective when mailed, postage prepaid, by registered or certified
mail, addressed in the case of the Borrower and the Lender to them at the
address first set forth above, or to such other address as either the Borrower
or the Lender may from time to time specify by like notice.


No amendment or other modification of this note may be made except in writing,
signed by both parties.


         All of the provisions of this Note shall be binding upon and inure to
the benefit of the Borrower and the Lender and their respective successors and
assigns.


The Borrower agrees that this Note has been made under and shall be governed by
the laws of the State of Florida, without giving effect to the choice of law
provisions thereof, in all respects, including matters of construction, validity
and performance,


[SIGNATURE PAGE FOLLOWS]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower, intending to be legally bound hereby, has duly
executed this Note the day and year first above written.



 
MEDIANET GROUP TECHNOLOGIES, INC.:
       
By:
/s/ Andreas Kusche
   
Andreas Kusche
   
General Counsel

 

 
 

--------------------------------------------------------------------------------

 
 